
	
		IB
		 Union Calendar No. 523
		112th CONGRESS
		2d Session
		H. R. 3850
		[Report No. 112–720, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 31, 2012
			Mr. Graves of
			 Missouri (for himself, Mr.
			 Owens, and Mr. Schilling)
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			December 21, 2012
			Additional sponsors: Mr.
			 Chabot, Mrs. Ellmers,
			 Mr. Mulvaney,
			 Mr. Walsh of Illinois,
			 Mr. West, Mr. Hanna, Mr.
			 Tipton, and Ms. Herrera
			 Beutler
		
		
			December 21, 2012
			Reported from the
			 Committee on Small
			 Business with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		
			December 21, 2012
			The Committee on Oversight and Government
			 Reform discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on January 31, 2012
		
		A BILL
		To amend the Small Business Act with
		  respect to goals for procurement contracts awarded to small business concerns,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Efficiency through Small
			 Business Contracting Act of 2012.
		2.Goals for procurement
			 contracts awarded to small business concerns
			(a)In
			 generalSection 15(g) of the
			 Small Business Act (15 U.S.C. 644(g)) is amended by striking the subsection
			 enumerator and inserting the following:
				
					(g)Goals for procurement
				contracts awarded to small business
				concerns
					.
			(b)Governmentwide
			 goalsParagraph (1) of section 15(g) of such Act (15 U.S.C.
			 644(g)) is amended to read as follows:
				
					(1)Governmentwide
				goalsThe President shall
				annually establish Governmentwide goals for procurement contracts awarded to
				small business concerns, small business concerns owned and controlled by
				service-disabled veterans, qualified HUBZone small business concerns, small
				business concerns owned and controlled by socially and economically
				disadvantaged individuals, and small business concerns owned and controlled by
				women in accordance with the following:
						(A)The Governmentwide goal for participation
				by small business concerns shall be established at not less than 25 percent of
				the total value of all prime contract awards for each fiscal year and 40
				percent of the total value of all subcontract awards for each fiscal
				year.
						(B)The Governmentwide goal for participation
				by small business concerns owned and controlled by service-disabled veterans
				shall be established at not less than 3 percent of the total value of all prime
				contract and at not less than 3 percent of the total value of all subcontract
				awards for each fiscal year.
						(C)The Governmentwide goal for participation
				by qualified HUBZone small business concerns shall be established at not less
				than 3 percent of the total value of all prime contract and at not less than 3
				percent of the total value of all subcontract awards for each fiscal
				year.
						(D)The Governmentwide goal for participation
				by small business concerns owned and controlled by socially and economically
				disadvantaged individuals shall be established at not less than 5 percent of
				the total value of all prime contract and at not less than 5 percent of the
				total value of all subcontract awards for each fiscal year.
						(E)The Governmentwide goal for participation
				by small business concerns owned and controlled by women shall be established
				at not less than 5 percent of the total value of all prime contract and at not
				less than 5 percent of the total value of all subcontract awards for each
				fiscal
				year.
						.
			(c)Agency
			 goalsParagraph (2) of section 15(g) of such Act (15 U.S.C.
			 644(g)) is amended to read as follows:
				
					(2)Agency goals
						(A)EstablishmentThe
				head of each Federal agency shall annually establish, for the agency that
				individual heads, goals for procurement contracts awarded to small business
				concerns, small business concerns owned and controlled by service-disabled
				veterans, qualified HUBZone small business concerns, small business concerns
				owned and controlled by socially and economically disadvantaged individuals,
				and small business concerns owned and controlled by women.
						(B)Relationship to
				Governmentwide goals
							(i)ScopeThe goals established by the head of a
				Federal agency under subparagraph (A) shall be in the same format as the goals
				established by the President under paragraph (1) and shall address both prime
				contract and subcontract awards.
							(ii)Requirement to meet or
				exceed Governmentwide goalsWith respect to each goal for a fiscal year
				established under subparagraph (A) for a category of small business concern,
				the participation percentage applicable to such goal may not be less than the
				participation percentage applicable to the Governmentwide goal for such fiscal
				year established under paragraph (1) for such category.
							(C)Consultation
				required
							(i)In
				generalIn establishing goals
				under subparagraph (A), the head of each Federal agency shall consult with the
				Administrator.
							(ii)DisagreementsIf
				the Administrator and the head of a Federal agency fail to agree on a goal
				established under subparagraph (A), the disagreement shall be submitted to the
				Administrator for Federal Procurement Policy for final determination.
							(D)Plan for achieving
				goalsAfter establishing goals under subparagraph (A) for a
				fiscal year, the head of each Federal agency shall develop a plan for achieving
				such goals, which shall apportion responsibilities among the employees of such
				agency having procurement powers.
						(E)Expanded
				participationIn establishing
				goals under subparagraph (A), the head of each Federal agency shall make a
				consistent effort to annually expand participation by small business concerns
				from each industry category in procurement contracts of such agency, including
				participation by small business concerns owned and controlled by
				service-disabled veterans, qualified HUBZone small business concerns, small
				business concerns owned and controlled by socially and economically
				disadvantaged individuals, and small business concerns owned and controlled by
				women.
						(F)ConsiderationThe head of each Federal agency, in
				attempting to attain expanded participation under subparagraph (E), shall
				consider—
							(i)contracts awarded as the
				result of unrestricted competition; and
							(ii)contracts awarded after
				competition restricted to eligible small business concerns under this section
				and under the program established under section 8(a).
							(G)Communication regarding
				goals
							(i)Importance of achieving
				goalsEach procurement employee or program manager described in
				clause (ii) shall communicate to the subordinates of the procurement employee
				or program manager the importance of achieving goals established under
				subparagraph (A).
							(ii)Procurement employees
				or program managers describedA procurement employee or program
				manager described in this clause is a senior procurement executive, senior
				program manager, or Director of Small and Disadvantaged Business Utilization of
				a Federal agency having contracting
				authority.
							.
			(d)Enforcement;
			 Determinations of the total value of contract awardsSection
			 15(g) of the Small Business Act (15 U.S.C. 644(g)), as amended by this Act, is
			 further amended by adding at the end the following:
				
					(3)EnforcementIf
				the Administrator does not issue the report required in subsection (h)(2) on or
				before the date that is 120 days after the end of the prior fiscal year, the
				Administrator may not carry out or establish any pilot program until the date
				on which the Administrator issues the report.
					(4)Determinations of the
				total value of contract awardsFor purposes of the goals established under
				paragraphs (1) and (2), the total value of contract awards for a fiscal year
				may not be determined in a manner that excludes the value of a contract based
				on—
						(A)where the contract is
				awarded;
						(B)where the contract is
				performed;
						(C)whether the contract is mandated by Federal
				law to be performed by an entity other than a small business concern;
						(D)whether funding for the
				contract is made available in an appropriations Act, if the contract is subject
				to the Competition in Contracting Act of 1984; or
						(E)whether the contract is
				subject to the Federal Acquisition
				Regulation.
						.
			3.Reporting on goals for
			 procurement contracts awarded to small business concernsSubsection (h) of section 15 of the Small
			 Business Act (15 U.S.C. 644) is amended to read as follows:
			
				(h)Reporting on goals for
				procurement contracts awarded to small business concerns
					(1)Agency
				reportsAt the conclusion of
				each fiscal year, the head of each Federal agency shall submit to the
				Administrator a report describing—
						(A)the extent of the
				participation by small business concerns, small business concerns owned and
				controlled by veterans (including service-disabled veterans), qualified HUBZone
				small business concerns, small business concerns owned and controlled by
				socially and economically disadvantaged individuals, and small business
				concerns owned and controlled by women in the procurement contracts of such
				agency during such fiscal year;
						(B)whether the agency
				achieved the goals established for the agency under subsection (g)(2)(A) with
				respect to such fiscal year; and
						(C)any justifications for a failure to achieve
				such goals.
						(2)Reports by
				AdministratorNot later than
				60 days after receiving a report from each Federal agency under paragraph (1)
				with respect to a fiscal year, the Administrator shall submit to the President
				and Congress, and to make available on a public website, a report that
				includes—
						(A)a copy of each report
				submitted to the Administrator under paragraph (1);
						(B)a determination of
				whether each goal established by the President under subsection (g)(1) for such
				fiscal year was achieved;
						(C)a determination of
				whether each goal established by the head of a Federal agency under subsection
				(g)(2)(A) for such fiscal year was achieved;
						(D)the reasons for any failure to achieve a
				goal established under paragraph (1) or (2)(A) of subsection (g) for such
				fiscal year and a description of actions planned by the applicable agency to
				address such failure, except that the Administrator must concur with each
				remediation plan;
						(E)for the Federal
				Government and each Federal agency, an analysis of the number and dollar amount
				of prime contracts awarded during such fiscal year to—
							(i)small business concerns—
								(I)in the aggregate;
								(II)through sole source
				contracts;
								(III)through competitions
				restricted to small business concerns; and
								(IV)through unrestricted
				competition;
								(ii)small business concerns owned and
				controlled by service-disabled veterans—
								(I)in the aggregate;
								(II)through sole source
				contracts;
								(III)through competitions
				restricted to small business concerns;
								(IV)through competitions
				restricted to small business concerns owned and controlled by service-disabled
				veterans; and
								(V)through unrestricted
				competition;
								(iii)qualified HUBZone small business
				concerns—
								(I)in the aggregate;
								(II)through sole source
				contracts;
								(III)through competitions
				restricted to small business concerns;
								(IV)through competitions
				restricted to qualified HUBZone small business concerns;
								(V)through unrestricted
				competition where a price evaluation preference was used; and
								(VI)through unrestricted
				competition where a price evaluation preference was not used;
								(iv)small business concerns owned and
				controlled by socially and economically disadvantaged individuals—
								(I)in the aggregate;
								(II)through sole source contracts;
								(III)through competitions
				restricted to small business concerns;
								(IV)through competitions
				restricted to small business concerns owned and controlled by socially and
				economically disadvantaged individuals;
								(V)through unrestricted
				competition; and
								(VI)by reason of that concern’s certification
				as a small business owned and controlled by socially and economically
				disadvantaged individuals;
								(v)small business concerns owned by an Alaska
				Native Corporation—
								(I)in the aggregate;
								(II)through sole source
				contracts;
								(III)through competitions
				restricted to small business concerns;
								(IV)through competitions
				restricted to small business concerns owned and controlled by socially and
				economically disadvantaged individuals; and
								(V)through unrestricted competition;
				and
								(vi)small business concerns owned and
				controlled by women—
								(I)in the aggregate;
								(II)through competitions
				restricted to small business concerns;
								(III)through competitions
				restricted using the authority under section 8(m)(2);
								(IV)through competitions restricted using the
				authority under section 8(m)(2) and in which the waiver authority under section
				8(m)(3) was used; and
								(V)through unrestricted
				competition; and
								(F)for the Federal Government and each Federal
				agency, the number, dollar amount, and distribution with respect to the North
				American Industry Classification System of subcontracts awarded during such
				fiscal year to small business concerns, small business concerns owned and
				controlled by service-disabled veterans, qualified HUBZone small business
				concerns, small business concerns owned and controlled by socially and
				economically disadvantaged individuals, and small business concerns owned and
				controlled by
				women.
						.
		4.Senior
			 executives
			(a)TrainingPrograms established for the development of
			 senior executives under section 3396(a) of title 5, United States Code, shall
			 include training with respect to Federal procurement requirements, including
			 contracting requirements under the Small Business Act (15 U.S.C. 631 et
			 seq.).
			(b)SabbaticalsIf
			 a Federal agency does not achieve, with respect to a fiscal year, a goal
			 established by the head of such agency under section 15(g)(2)(A) of the Small
			 Business Act (15 U.S.C. 644(g)(2)(A)), a senior executive within that agency
			 may not be granted, during the succeeding fiscal year, a sabbatical under
			 section 3396(c) of title 5, United States Code.
			(c)Incentive
			 awardsIf a Federal agency
			 does not achieve, with respect to a fiscal year, a goal established by the head
			 of such agency under section 15(g)(2)(A) of the Small Business Act (15 U.S.C.
			 644(g)(2)(A)), a senior executive within that agency may not receive, during
			 the succeeding fiscal year, any incentive award under subchapter I of chapter
			 45 of title 5, United States Code.
			(d)Senior executive
			 definedIn this section, the term senior executive
			 has the meaning given that term in section 3132(a) of title 5, United States
			 Code.
			5.Sense of
			 CongressIt is the sense of
			 Congress that the contracting provisions of the Small Business Act shall apply
			 to the leasing of buildings and office space by the United States, and shall
			 not apply to any leasing transaction between private parties.
		
	
		December 21, 2012
		Reported from the
		  Committee on Small
		  Business with an amendment
		December 21, 2012
		The Committee on
		  Oversight and Government Reform discharged; committed to the
		  Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
